John A. Kritzmacher Chief Financial Officer & Executive Vice President, Technology and Operations February 27, 2017 Lyn Shenk Branch Chief Office of Transportation and Leisure United States Security and Exchange Commission CF/AD5 treet, NE Washington, D.C. 20549-3561 RE:John Wiley & Sons, Inc. Form 10-K for the year ended April 30, 2016 Filed June 29, 2016 Form 8-K Filed December 7, 2016 File No. 001-11507 Dear Mr. Shenk: This letter sets forth the response of the management of John Wiley & Sons Inc. (the “Company” or “JWS”) to the comments of the staff of the U.S. Securities and Exchange Commission (the “Commission”) contained in your letter dated February 16, 2017. Management acknowledges that we are responsible for the adequacy and accuracy of the disclosures in the filings; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. The Company’s response is set forth below. Form 8-K filed December 7, 2016 Unaudited Statements of Free Cash Flows 1. Your computation of free cash flow differs from the typical calculation (cash flows from operating activities as presented in the statement of cash flows under GAAP, less capital expenditures).Therefore, please revise the title of this non-GAAP measure so it is not confused with free cash flow as typically calculated. See Question 102.07 of the Non- GAAP Compliance and Disclosure Interpretations. The Company will revise the labelling of this cash flow calculation on all future filings as shown in the attached revision to our second quarter report.In addition to the reconciliation of “Free Cash Flow less Composition Spending” to US GAAP, we will provide the following explanatory paragraph: Free Cash Flow less Composition Spending The Company provides financial measures referred to as “Free Cash Flow less Composition Spending”.Free Cash Flow less Composition Spending is defined as “cash flow from operating activities, less composition and other capital spending”. Management believes this metric provides additional information to investors to facilitate the comparison of past and present results. This metric is also used internally by management in evaluating results.This non-GAAP measure is not intended to replace the financial results reported in accordance with US Generally Accepted Accounting Principles. If you have further questions please do not hesitate to call me. Sincerely, /s/ John A. Kritzmacher John A. Kritzmacher Chief Financial Officer & Executive Vice President, Technology and Operations Cc:Andrew Mew Theresa Brillant Amy Geddes JOHN WILEY & SONS, INC. UNAUDITED STATEMENTS OF FREE CASH FLOW * (in thousands) Six Months Ended October 31, Operating Activities: Net income $ Amortization of intangibles Amortization of composition costs Depreciation of technology, property and equipment Restructuring charges (credits) Restructuring payments Deferred tax benefit on UK Corporate Income Tax Rate Change Unfavorable Tax Settlement One-time pension settlement Share-based compensation expense Excess tax benefits from share-based compensation Royalty advances Earned royalty advances Other non-cash charges and credits Change in deferred revenue Net change in operating assets and liabilities Cash Used for Operating Activities Investments in organic growth: Additions to technology, property and equipment Composition spending * Free Cash Flow less Composition Spending Other Investing and Financing Activities: Acquisitions, net of cash Repayment of long-term debt Borrowings of short-term debt - Borrowings of long-term debt Change in book overdrafts Cash dividends Purchase of treasury shares Proceeds from exercise of stock options and other Excess tax benefits from share-based compensation Cash Provided by Investing and Financing Activities Effects of Exchange Rate Changes on Cash Decrease in Cash and Cash Equivalents for Period $ RECONCILIATION TO GAAP PRESENTATION Investing Activities: Additions to technology, property and equipment $ Composition spending Acquisitions, net of cash Cash Used for Investing Activities $ Financing Activities: Cash Used for Investing and Financing Activities $ Excluding: Acquisitions, net of cash Cash Provided by Financing Activities $ Free Cash Flow less Composition Spending: The Company provides financial measures referred to as “Free CashFlow less Composition Spending”.Free CashFlow less Composition Spending is defined as “cash flow from operating activities, less composition and other capital spending”. Management believes this metric provides additional information to investors to facilitate the comparison of past and present results. This metric is also used internally by management in evaluating results.This non-GAAP measure is not intended to replace the financial results reported in accordance with US Generally Accepted Accounting Principles.
